DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the prior art of record, specifically Lai et al (US Pub. 2017/0345369 in IDS) teaches a pixel driving circuit (200 in Fig.2; Paragraph 0017), comprising a pixel sub-circuit and a power supply control sub-circuit (Figs.1-3; Paragraph 0016-0021), wherein the pixel sub-circuit comprises a first connection terminal, a second connection terminal and a light-emitting element (Paragraph 0017-0018, 0022-0031), and a first power supply terminal, and a second power supply terminal (Paragraph 0017-0021); and the power supply control sub-circuit is configured to, in a first state, control the first power supply terminal to provide the first voltage to the first connection terminal of the pixel sub-circuit, control the second power supply terminal to provide the second voltage to the second connection terminal of the pixel sub-circuit, and store energy (Paragraph 0017-0028).
                 However, none of the prior art cited alone or in combination provides the motivation to teach a  pixel driving circuit, wherein the pixel sub-circuit comprises an input sub-circuit, a first storage sub-circuit and a driving sub-circuit; the input sub-circuit is respectively coupled to a scan signal terminal, a data signal terminal and a first node, and is configured to provide a signal of the data signal terminal to the first node under control of the scan signal terminal; the first storage sub-circuit is coupled to the first node and is configured to store the signal of the data signal terminal received by the first node; the driving sub-circuit is respectively coupled to the first node, a second node and a third node, and is configured to provide a driving current, which is used for driving the light-emitting element, to the third node under control of the first node; the light-emitting element is respectively coupled to the third node and a fourth node; and the first connection terminal and the second connection terminal are respectively coupled to the second node and the fourth node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/VIJAY SHANKAR/Primary Examiner, Art Unit 2622